Citation Nr: 1709065	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hammertoe of the right second toe with hallux valgus deformity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for hammertoe of the right foot with hallux valgus deformity, with a noncompensable (0 percent) rating effective January 8, 2007.

Subsequently, the Veteran underwent surgery on the right foot in June 2008.  In a February 2009 rating decision, the RO granted a temporary total rating (100 percent) for convalescence from June 5, 2008 to August 31, 2008.  Effective September 1, 2008, the presurgical noncompensable rating was reestablished.  The Veteran continues his appeal.  

In August 2012, the Board remanded the case to clarify whether the Veteran desired a Board hearing.  Thereafter, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.  

In February 2016, the Board remanded the matter for acquisition of treatment records and provision to the Veteran of a VA examination.


FINDING OF FACT

The Veteran underwent right foot surgery, including resection of the metatarsal head, while on active duty in November 1985, and again in June 2008.



CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for service-connected right foot hammertoe with hallux valgus deformity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5280, 5282 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's right foot hammertoe with hallux valgus deformity disability has been evaluated under the hammertoe provisions of Diagnostic Code 5282 throughout the appeal period.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5282, a zero percent rating is warranted for hammertoe, and a maximum 10 percent rating is not warranted unless there is hammertoe, without claw foot, of all toes.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Veterans Appeals (Court) held that 38 C.F.R. § 4.59 pertains to painful motion of the musculoskeletal system generally, and is not limited to the evaluation of musculoskeletal disabilities under Diagnostic Codes predicated on range of motion measurements.  In other words, Section 4.59 does not condition the award of a minimum compensable evaluation for a musculoskeletal disability on the presence of range of motion measurements in that Diagnostic Code; rather, it conditions the award on evidence of an actually painful, unstable, or malaligned joint or periarticular region and the presence of a compensable evaluation in the applicable diagnostic criteria.  See also Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (U. S. Vet. App. Dec. 15, 2016) (providing that Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts 

The Veteran complains of severe right foot pain, including at rest; and of interference with his activities of daily living, including difficulty with prolonged standing and walking.  See, e.g., August 2009 statement from Veteran.  See also Board Hearing Transcript, pp. 2-4.  During his July 2015 Board Hearing, the Veteran testified that he was working.  

Service treatment records confirm that the Veteran underwent right foot surgery while on active duty in November 1985, consisting of a "silver bunionectomy," excision of right great toe exostosis, and flexor to extensor tendon transfer of the right 2nd toe.  

In June 2007, the Veteran underwent his first VA foot examination in connection with the claim.  Diagnosis was "marked hallux valgus deformity and hammertoe deformity of the second toe bilaterally."  See also January 2009 VA foot examination report.  Both examiners noted that the Veteran had had surgery on the right foot for hammertoe deformity and bunions during service.  During the 2009 examination the Veteran reported that he was working full time as a job site inspector.  See also July 2015 Board Hearing Transcript, p. 9.

In June 2008, the Veteran underwent a right foot bunionectomy and arthroplasty of the right second toe.  See June 2008 VA right foot surgery records.  He has already been granted a temporary total (100 percent) rating secondary to this intervention.

In July 2016, the Veteran was accorded another VA foot examination, pursuant to the Board's remand.  During that examination he complained of throbbing pain at his 2nd distal toes to his dorsal foot radiating to above his knees.  He also complained of impaired standing or walking after prolonged periods of time, difficulty with climbing stairs, interference with chores and recreation, an inability to wear other than orthopedic shoes, and interrupted sleep due to pain; and said that he was thinking about quitting his long-held job due to its required prolonged standing.  Physical examination found hammertoe of the right 2nd, 3rd, and 4th toes and hallux valgus.  According to the July 2016 examiner, the Veteran's bunions and secondary hammertoes both equally impair his gait and cause his chronic foot pain condition, and his condition is "severe enough that he would benefit from amputation of the second toes and not the great toes."  The Veteran averred that he would like to proceed with the amputation surgeries.

The Board notes that the Veteran also complained of numbness of his right great toe and second toe during the July 2016 examination, for which he has been separately service connected.  See October 2016 rating decision (granting service connection for peripheral neuropathy secondary to service-connected disability of hammertoe with hallux valgus deformity, right foot; and advising "this is a full and final decision of this issue which is not under appeal."  This decision also granted service connection for a scar).  

Analysis

The Veteran has not had hammertoe of all toes of the right foot at any time during the appeal period, so the criteria for a minimum compensable rating (in this case maximum rating of 10 percent) under Diagnostic Code 5282 is not warranted.  But see Correia and Southall-Norman, supra.  In any event, the Veteran's service-connected right foot disability also includes hallux valgus deformity.

Under the hallux valgus provisions of Diagnostic Code 5280, a maximum 10 percent rating is warranted for severe hallux valgus equivalent to amputation of great toe; or for hallux valgus operated with resection of metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  According to the July 2016 VA foot examiner, the Veteran has undergone two right foot metatarsal head resections; first during service in November 1985, and again in June 2008.  See July 2016 VA foot examination report, p. 6.  

Based on this evidence, the criteria for the highest possible rating of 10 percent for the hallux valgus aspect of the Veteran's service-connected right foot hammertoe with hallux valgus deformity have therefore been met throughout the appeal period.  Thus, a 10 percent rating is warranted exclusive of the temporary 100 percent time period.

The Board does not find that a higher rating is not warranted under another Diagnostic Code for the foot.  Other disabilities, such as claw foot (pes cavus) have not been shown.  In a January 2017 brief, the Veteran's representative contends that the disability could be better described under Diagnostic Code 5284, which allows for higher ratings for "other foot injuries."  However, hallux valgus and hammertoes are both listed as specific diagnostic codes, evaluation under Diagnostic Code 5284 is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed).

Therefore, while a higher 10 percent rating is warranted, the preponderance of the evidence is against a rating in excess of 10 percent.  Thus, the benefit-of-the-doubt doctrine does not apply to this aspect of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial 10 percent rating for hammertoe of the right second toe, with hallux valgus deformity, is granted; subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


